The plaintiff could have availed himself of the means provided for compelling the attendance of the witness, but failed to do so, and no matter how honestly he was convinced that the witness would attend without availing himself of such means, he took the risk of such non-attendance, and the interests of the public are superior to the private inconvenience growing out of it. The action of the trial Judge in this respect should not be disturbed, unless there appears to be a clear abuse of discretion. His sole interest is to promote the public welfare and administer justice impartially. I do not think that there has been an abuse of his discretion in this case, and this exception should not be sustained.
In reference to the affidavit of G.B. Holman a part of it is clearly incompetent. Had he been present he would not have been allowed to have given the conversation between himself and the person who gave him the information, but could only state that he had received information from the wife of the proprietor of the hotel, and so much of that part of the affidavit would have been competent.
As to so much of the affidavit to which objection was made because it was a conclusion, I think that it is more than a conclusion, and is in the nature of a statement, and should have been admitted, and that his Honor, the trial Judge, erred in not admitting it, and that his judgment on this exception should be reversed.
Reversed.